UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DON CURTIS TERRILL,                    
                Plaintiff-Appellant,
                 v.
ELAINE L. CHAO, SECRETARY OF                    No. 01-1877
LABOR, UNITED STATES
DEPARTMENT OF LABOR,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                         (CA-00-1488-A)

                  Submitted: February 25, 2002

                      Decided: March 11, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Kirk D. Lyons, SOUTHERN LEGAL RESOURCE CENTER, INC.,
Black Mountain, North Carolina, for Appellant. Paul J. McNulty,
United States Attorney, Steven E. Gordon, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.
2                          TERRILL v. CHAO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Don Curtis Terrill appeals the district court’s order granting sum-
mary judgment to the Secretary of Labor on his national origin dis-
crimination claims under Title VII of the Civil Rights Act of 1964.
We affirm.

   This court reviews de novo a district court’s order granting sum-
mary judgment and construes the facts in the light most favorable to
the nonmoving party. Scheduled Airlines Traffic Offices, Inc. v.
Objective, Inc., 180 F.3d 583, 590-91 (4th Cir. 1999). Summary judg-
ment is appropriate when no genuine issue of material fact exists and
the moving party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c). Once the moving party discharges its burden by show-
ing there is an absence of evidence to support the nonmoving party’s
case, Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986), the nonmov-
ing party must come forward with specific facts showing there is a
genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). Summary judgment will be granted
unless a reasonable jury could return a verdict for the nonmoving
party on the evidence presented. See Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986).

   Terrill asserts that participation in his employer’s "Diversity Day"
as a cultural exhibitor was a benefit of his employment that he was
denied due to his national origin as a "Confederate-American." We
agree with the district court that Terrill failed to establish a prima
facie case of discrimination based on national origin.

   In order to establish a prima facie case of employment discrimina-
tion, Terrill must show that: (1) he is a member of a protected class;
(2) he suffered an adverse employment action; (3) at the time of the
adverse action he was performing to his employer’s expectations; and
                            TERRILL v. CHAO                             3
(4) other similarly situated employees who are not members of the
protected class did not suffer the same adverse action. Brinkley v.
Harbour Recreation Club, 180 F.3d 598, 607 (4th Cir. 1999). Terrill
fails to establish that he is either a member of a protected class or that
he suffered an adverse employment action.

   Accordingly, we affirm the district court’s order based on its rea-
soning as stated from the bench at its summary judgment hearing. We
dispense with oral argument, because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED